Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 1 of 18 PageID #: 361




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                             X


  DR. AHARON GUTTERMAN,BATSHEVA
  MARKOWITZ,NORTHEAST ANESTHESIA,
  P.C., and AHARON GUTTERMAN MD PLLC,

                                   Plaintiff,

          -against-                                                  MEMORANDUM DECISION
                                                                     AND ORDER
                                                                     20-CV-I081 (AMD)(LB)
  PHILIP HERZOG and RICKY LOWENTHAL,

                                   Defendants.
                                                             X

  ANN M.DONNELLY, United States District Judge:

          The plaintiffs filed this action alleging violations of the Racketeer Influenced and Corrupt

  Organizations Act("RICO")and related state law fraud claims in connection with the

  orchestration of an alleged Ponzi scheme.' Before the Court are the defendants' motions to

  dismiss the plaintiffs' complaint. For the reasons that follow, 1 grant the defendants' motions to

  dismiss the action, but grant the plaintiffs leave to amend their complaint.

                                              BACKGROUND^

          This action arises from a fraudulent investment scheme allegedly perpetrated by non-

  party Leon Lowenthal, a licensed insurance broker, his father-in-law Philip Herzog and others, a

  group that the plaintiffs call "the Lowenthal-Herzog Enterprise." In 2014, Leon Lowenthal

  asked his cousin, plaintiff Aharon Gutterman,^ for a loan to help Lowenthal's elderly clients


 'The plaintiffs filed this action in Kings County Supreme Court; the defendants removed the action to
  this Court on February 27, 2020. (ECF No. 1.)
  ^ For purposes of this motion, I accept as true the factual allegations in the amended complaint and draw
  ail reasonable inferences in the plaintiffs favor. See Town ofBabylon v. Fed. Hous. Fin. Agency,699
  F.3d 221,227(2d Cir. 2012).
  ^ The plaintiffs say at another point in the complaint that Lowenthal asked "the plaintiffs" collectively for
  the loan.(ECF No. 1-1 at 54.)

                                                        1
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 2 of 18 PageID #: 362




  purchase life insurance policies; he promised to repay the loans with what he claimed were

  lucrative commissions—between 108% and 120% ofthe first premium payment—that life

  insurance companies would pay him. {Id. at         34-38.) Lowenthal also represented that the

  insurance companies would pay the commissions "promptly," and that "Dr. Gutterman would

  not have to wait long to be repaid." {Id. at ^ 40.)

          According to the complaint, Herzog, a reputable wine distributor, "supplied signed

  checks drawn on [his] personal bank accounts, as collateral and guarantees for the loans." {Id. at

     9, 11.) The plaintiffs also allege "upon information and belief that Herzog "signed ...

  checks and,through Lowenthal, provided them to Plaintiffs as false collateral" "with the

  intention of inducing plaintiffs to advance funds for the benefit of the Lowenthal-Herzog

  Enterprise," and that Herzog "knew these checks would not be honored and could not serve as

  adequate collateral." {Id. at     66,69, 121.) Herzog signed four checks—^two in 2014, one in

  2016, and one in 2017—for a total of$1,085 million; in 2018, he signed a blank check.'* {Id. at

  11166, 119-20.)5

          The plaintiffs agreed to make the loans, and between 2014 and 2018 advanced $3.3

  million to Leon Lowenthal. {Id. at 1} 13.) After the initial advancement offunds, Lowenthal sent

  fraudulent documentation purporting to confirm the existence of the life insurance policies. {Id.

  at 1142-44.) In fact, Lowenthal did not purchase insurance policies; rather, he used the money

  for personal expenses, to purchase real estate and to sustain an ongoing "Ponzi scheme." {Id. at 1

  45.) Defendant Ricky Lowenthal, Leon Lowenthal's wife, also "used Plaintiffs' funds for her

  own purposes, including by paying her family's living expenses." {Id. at 1 169.) "From time to




  ^ The plaintiffs also allege that Herzog participated in other schemes with Leon Lowenthal and "had a
  history of guaranteeing" Lowenthal's "ventures." (ECF No. 1-1 at 158.)
  ^ The plaintiffs also allege that "some of Herzog's checks were blank." (ECF No. 1-1 at 110.)
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 3 of 18 PageID #: 363




  time," the plaintiffs "received partial payments," which had "the intended effect of reassuring

  Plaintiffs that the Lowenthal-Herzog Enterprise was solvent and creditworthy and inducing

  Plaintiffs to advance more." (Jd. at ^ 63-64.)

          The plaintiffs "at times expressed concerns about the Lowenthal-Herzog Enterprise's

  failure to repay" them in full. {Id. at ^ 70.) Leon Lowenthal and Hershy Greenfield, who is also

  not a party, created various fake documents, including what purported to be wire instructions

  from insurance companies, insurance policy documents, copies of bank statements and bank

  account information, which Lowenthal then gave to the plaintiffs. {Id. at     70-83.) Hershy

  Greenfield emailed a false bank statement to Dr. Gutterman, and, on September 25, 2017, sent

  Batsheva Markowitz a password and username to get access to a bank account that Lowenthal

  set up, but never funded. {Id. at    80, 82.) At some point, the plaintiffs tried to cash Herzog's

  checks,"including the blank check written out for $70,000," but the checks were "dishonored"

  by the respective banks. {Id. at^ 18, 147.)

          In March of2019, plaintiff Batsheva Markowitz sent a text message to Ricky Lowenthal

  about the "funds the Lowenthal-Herzog Enterprise had failed to repay" and the suspected "Ponzi

  scheme." {Id. at ^ 91.) After allegedly initially "feigning disbelief," Ricky "confirmed the

  existence ofthe Ponzi scheme" and "admitted knowledge" ofthe scheme; she promised to "get

  [her] father involved" in efforts to repay victims. {Id, at   92-95.)^ Ms. Markowitz asked

  "what did [Leon Lowenthal] say happened to all the $;" Ricky replied,"Borrowing from #1 to

  pay back #2." {Id. at    96, 97.) Ricky also said that the Lowenthal-Herzog Enterprise hired a

  professional "who deals w/such type of matters, who will help him pay back all the guys & be in

  charge of this mess." {Id. at ^ 98.) According to the complaint, this "professional"—^whom the



   These do not appear to be verbatim quotes from the text messages.

                                                    3
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 4 of 18 PageID #: 364




  plaintiffs do not identify—"was engaged to threaten victims" to dissuade them from taking legal

  action or "reporting the illegal conduct to law enforcement." {Id. at ^ 99.) The "hired

  professional" "threatened Dr. Gutterman with physical harm and the loss of his medical license if

  he took legal action." {Id. at T| 100.)

          In 2017, the "plaintiffs received $405,000 in repayments from an account in the name of

  Eli Rubenstein," another alleged victim ofthe Ponzi Scheme. {Id. Tf 84.) Ofthe $3.3 million the

  plaintiffs advanced, Leon Lowenthal still owes the plaintiffs $1,787 million. {Id. ^ 89.) Leon

  Lowenthal filed for personal bankruptcy in December of 2019.^ {Id. H 110.)

          The defendants move to dismiss the complaint in its entirety. They say that the plaintiffs

  have not established standing, and that the RICO allegations are deficient.

                                            LEGAL STANDARD


         "Determining the existence of subject matter jurisdiction is a threshold inquiry,"

  Morrison v. Nat7 Australia Bank Ltd., 547 F.3d 167, 170(2d Cir. 2008), affd, 561 U.S. 247

  (2010), and dismissal is proper under Fed. R. Civ. P. 12(b)(1) for lack of subject matter

  jurisdiction "when the district court lacks the statutory or constitutional power to adjudicate" the

  claim. Makarova v. United States, 201 F.3d 110, 113(2d Cir. 2000). "A plaintiff asserting

  subject matter jurisdiction has the burden of proving by a preponderance of the evidence that it

  exists." Id. A court deciding a motion to dismiss pursuant to Rule 12(b)(1) may consider

  evidence outside of the pleadings, Kamen v. Am. Tel. & Tel. Co., 791 F.2d 1006, 1011 (2d Cir.

  1986), but must accept all factual allegations in the complaint as true and draw all reasonable

  inferences in favor ofthe plaintiff. Lunney v. United States, 319 F.3d 550, 554(2d Cir. 2003).




'In re Leon Lowenthal, Case No. 19-24115(S.D.N.Y.).
                                                   4
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 5 of 18 PageID #: 365




          In order to survive a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a complaint

  must contain "enough facts to state a claim to relief that is plausible on its face." Bell All. Corp.

  V. Twombly, 550 U.S. 544, 570(2007). "A claim has facial plausibility when the plaintiff pleads

  factual content that allows the court to draw the reasonable inference that the defendant is liable


  for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662,678(2009). Pleadings are to be

  construed in the light most favorable to the plaintiff. Hayden v. Paterson, 594 F.3d 150, 160(2d

  Cir. 2010).

         In general, civil RICO actions must meet these well-known pleading requirements.

  Nevertheless,"courts are particularly mindful ofthese standards in the context of a civil RICO

  claim, the assertion of which has 'an almost inevitable stigmatizing effect on those named as

  defendants.'" Curtis & Assoc. v. Bushman,758 F. Supp 2d 153, 166(E.D.N.Y. 2010)(citation

  omitted). "Civil RICO is an unusually potent weapon—^the litigation equivalent of a

  thermonuclear device." Bell v. Hubbert, 2007 WL 60513, at *5(S.D.N.Y. Jan. 8,2007)(quoting

  Miranda v. Ponce Fed. Bank,948 F.2d 41,44(1st Cir. 1991))(internal quotation marks

  omitted). That is because defendants face the threat oftreble damages as well as reputational

  damages as a consequence of being labeled "racketeers." Nichols v. Mahoney,608 F. Supp. 2d

  526, 536(S.D.N.Y. 2009). For this reason, courts must "flush out" frivolous RICO complaints

  "at an early stage of the litigation." World Wrestling Entm't, Inc. v. Jakks Pac., Inc., 530 F.

  Supp. 2d 486,496(S.D.N.Y. 2007), aff'd, 328 F. App'x 695 (2d Cir. 2009). Moreover, courts

  "have expressed skepticism towards" civil RICO claims because plaintiffs bringing these cases

  "almost always miss the mark." Town ofIslip v. Datre, 245 F. Supp. 3d 397,408(E.D.N.Y.

  2017); see also DLJMortg. Capital, Inc. v. Kontogiannis, 726 F. Supp. 2d 225, 236(E.D.N.Y.
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 6 of 18 PageID #: 366




  2010)("[PJlaintiffs have often been overzealous in pursuing RICO claims, flooding federal

  courts by dressing up run-of-the-mill fraud claims as RICO violations.")

          Since the plaintiffs are alleging wire fraud as a predicate act, the RICO claims must

  satisfy the heightened pleading standards of Federal Rule of Civil Procedure 9(b). Curtis &

  Assoc., 758 F. Supp. 2d at 167. See also, Targum v. Citrin Cooperman & Co., LLP,2013 WL

  6087400, at *4(S.D.N.Y. Nov. 19,2013)("All claims sounding in fraud—including those under

  RICO—must comply with Rule 9(b)'s heightened pleading standard. Under Rule 9(b), a party

  must state with particularity the circumstances constituting fraud ....")(citations omitted). Rule

  9(b) requires a plaintiff to "(1)specify the statements that the plaintiff contends were fraudulent,

  (2)identify the speaker,(3)state where and when the statements were made, and (4) explain why

  the statements were fraudulent." Nakahata v. New York-Presbyterian Healthcare Sys., Inc., 723

  F.3d 192, 197(2d Cir. 2013). Allegations based on "information and belief," without more, will

  not suffice. Nor may the plaintiffs "rely on sweeping references to acts by all or some ofthe

  defendants because each named defendant is entitled to be apprised ofthe facts surrounding the

  alleged fraud." Holmes v. Allstate, 2012 WL 627238 at *23(S.D.N.Y. 2012)(citing Trustees of

  Plumbers, 896 F.Supp 342,347(S.D.N.Y. 1995). Thus, a plaintiff must allege that "each

  [djefendant had a specific intent to defraud either by devising, participating in, or aiding and

  abetting the scheme." Id.

                                              DISCUSSION


          A. Article III Standing^

         To establish constitutional standing, each plaintiff must show (1)an injury-in-fact—^"an

  invasion ofa legally protected interest which is(a)concrete and particularized, and (b)actual or


  ®The defendants did not explicitly move for dismissal pursuant to Federal Rule of Civil Procedure
  12(b)(1), but defendant Herzog requests that 1 dismiss this action for lack ofstanding. "Although we
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 7 of 18 PageID #: 367




  imminent, not conjectural or hypothetical;"(2)a causal connection between the injury and the

  conduct about which each plaintiff complains; and (3)that "it [is] likely, as opposed to merely

  speculative, that the injury will be redressed by a favorable decision." Lujan v. Defenders of

  Wildlife, 504 U.S. 555, 560-61 (1992)(internal quotation marks and citations omitted). "[T]he

  'injury-in-fact' requirement means that a plaintiff must have personally suffered an injury."

  W.R. HuffAsset Mgmt. Co., LLC v. Deloitte & Touche LLP,549 F.3d 100, 106-07(2d Cir.

  2008).

           Because "a plaintiff must establish his or her own injuries[,] a plaintiff seeking redress

  for alleged injuries inflicted on another person or entity has not established standing." Lundstedt

  V. People's United Bank, 2015 WL 540988, at *1 (D. Conn. Feb. 10, 2015). Accordingly, a

  plaintiff who "is injured only as a result ofthe injury to another... generally lacks standing."

  Bingham v. Zolt, 66 F.3d 553,562(2d Cir. 1995); see also Warth v. Seldin, 422 U.S. 490, 501

  (1975)(to establish constitutional standing, each plaintiff must allege "a distinct and palpable

  injury to himself).

           "To have Article III standing, each plaintiff must have suffered a concrete and

  particularized, actual or imminent injury-in-fact that would likely be redressed by the relief

  requested." Sonterra Capital Master Fund Ltd. v. Credit Suisse Grp. AG,409 F. Supp. 3d 261,

  266(S.D.N.Y. 2019)(emphasis added). Rather than demonstrating that each plaintiff has




 have noted that standing challenges have sometimes been brought under Rule 12(b)(6), as well as Rule
  12(b)(1), see Thompson v. County ofFranklin, 15 F.3d 245, 247(2d Cir.1994); Rent Stabilization Ass'n
 ofCity ofNew York v. Dinkins, 5 F.3d 591, 594 & n. 2(2d Cir.1993), the proper procedural route is a
  motion under Rule 12(b)(1)." All. For Envtl. Renewal, Inc. v. Pyramid Crossgates Co.,436 F.3d 82, 89
 (2d Cir. 2006). "Because the Court has an independent obligation to apply the correct legal standard[,]" I
 construe the defendant's motion to dismiss for lack ofstanding as one pursuant to Rule 12(b)(1). Matter
 ofTrmts Established under the Pooling c& Servicing Agreements relating to the Wachovia Bank
  Commercial Mortg. Tr. Commercial Mortg. Pass-Through Certificates, Series 2007-C30,375 F. Supp. 3d
  441,446(S.D.N.Y. 2019).
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 8 of 18 PageID #: 368




  suffered an injury, the plaintiffs make general assertions about themselves as a group: that they

  collectively advanced approximately $3.3 million to Leon Lowenthal and are now collectively

  owed $1.78 million, that they were "from time to time" collectively repaid, that they collectively

  expressed concern about being repaid, and that they collectively presented Herzog's checks for

  deposit. It is not clear from the complaint who made the loans, whether any plaintiff has been

  repaid or whether each plaintiff has an interest in the outstanding balance.^

          The plaintiffs do not allege that Batsheva Markowitz, Northeast Anesthesia P.C. or

  Aharon Gutterman MD PLLC loaned money to Leon Lowenthal. Indeed, the plaintiffs identify

  only one specific loan made during the four-year period alleged in the complaint: that in or

  around April of2014, Leon Lowenthal asked "the plaintiffs" for an initial loan of $50,000.'°

 (ECF No. 1-1 at T| 54.) While the plaintiffs allege that Leon Lowenthal gave Dr. Gutterman one

  of Herzog's checks as collateral for the loan, the plaintiffs do not allege that Dr. Gutterman

  himself made the loan. {Id. at 156.) If Dr. Gutterman did make the loan, the complaint does not

  establish that he suffered an injury-in-fact because the complaint also alleges that the plaintiffs

  have gotten some oftheir money back, leaving open the possibility that Leon Lowenthal repaid

  this loan and any loans Dr. Gutterman might have made individually in his name, leaving Dr.

  Gutterman with no loss to redress through this action.

          Even if I were to accept the plaintiffs' argument that Dr. Gutterman is an agent of Aharon

  Gutterman MD PLLC and Northeast Anesthesia P.C.—which is not alleged in the complaint—it

  would not cure the deficiencies of the pleading. (ECF No.22 at 16.) Neither company is alleged

  to have loaned money to Leon Lowenthal, nor is it alleged that Lowenthal owes either company



  ^The plaintiffs do not allege that any ofthem had direct contact with Herzog.
  '® At another point in the complaint, the plaintiffs allege that Leon Lowenthal asked Dr. Gutterman for the
  loan. (ECF No. 1-1 atT134.)

                                                      8
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 9 of 18 PageID #: 369




  money. Bingham,66 F.3d at 562(because a corporate entity has "an independent legal identity,"

  it must assert its own injury). The plaintiffs further ask that I assume that the companies

  "contributed to the loans at issue and suffered injuries alongside Dr. Gutterman and his wife,"

  but plead no allegations that would make such an assumption plausible.'' (ECF No. 22 at 16.)

          Accordingly,the plaintiffs' federal claims are dismissed for lack of subject matter

  jurisdiction.

          B. RICO Claims


          Under the RICO Act, 18 U.S.C. § 1962, it is "unlawful for any person employed by or

  associated with any enterprise engaged in, or the activities of which affect, interstate or foreign

  commerce, to conduct or participate, directly or indirectly, in the conduct ofsuch enterprise's

  affairs through a pattern of racketeering activity or collection of unlawful debt." To state a

  RICO claim, a plaintiff must allege "(1)that the defendant(2)through the commission oftwo or

  more acts(3)constituting a 'pattern'(4) of'racketeering activity' (5)... participate[d] in (6)an

  'enterprise'(7)the activities of which affect interstate or foreign commerce." Moss v. Morgan

  Stanley, Inc., 719 F.2d 5, 17(2d Cir. 1983), cert, denied, 465 U.S. 1025 (1984).

          Plaintiffs pleading a RICO claim have a high burden. See Spited v. Russo, 2013 WL

  4806960, at *45 (E.D.N.Y. Sept. 7,2013). A plaintiff claiming fraud, as these plaintiffs are,

  must satisfy Rule 9(b)'s heightened pleading requirements. Curtis v. Law Offices ofDavid M.

  Bushman, Esq., 443 Fed. App'x 582, 584(2d Cir. 2011). And if the plaintiff is suing more than

  one person for a substantive RICO violation, he must allege that each participant committed two

  or more predicate acts, and that the predicate acts are related, and either "amount to, or pose a


 "Because the plaintiffs have not established that they are asserting their own legal rights, they likewise
  have not established prudential standing. JVarth v. Seldin,422 U.S. 490,499(1975)(Prudential standing
  requires a plaintiff to "assert his own legal rights and interests" and does not permit a plaintiff to "rest his
  claim to relief on the legal rights and interests of third parties.").
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 10 of 18 PageID #: 370




  threat of, continuing criminal activity." Targum,2013 WL 6087400 at *5; see also Jordan

  (Bermuda)Inv. Co, v. Hunter Green Investments Ltd., 154 F. Supp. 2d 682,692(S.D.N.Y. 2001)

  ("In the context of a RICO claim, each defendant must be alleged to have engaged in two or

   more predicate acts.")(citing Lakonia Management Ltd. v. Meriwether, 106 F.Supp.2d 540, 550

  (S.D.N.Y.2000)).

         As explained below, the complaint "is replete with problems." Targum,2013 WL

  6087400, at *6. Not only does the complaint fail to allege the elements of a civil RICO claim,

  the meager allegations against the actual defendant in this case—Herzog—do not establish his

  participation in the alleged fraud. Almost all ofthe allegedly fraudulent acts were perpetrated by

  nonparties Lowenthal and Greenfield. The plaintiffs' efforts to link the alleged fraud to Herzog

  by labeling the group the "Lowenthal-Herzog Enterprise" does not change those facts; the

  allegations against Herzog are that he signed five checks over the course of four years, and that

  the checks were "dishonored" when the plaintiffs tried to deposit them at some unspecified time.

  Most ofthe allegations against Herzog are premised on "information and belief without

  identifying the source of the information and belief. "Group pleading and allegations based on

  information or belief are especially inadequate under Rule 9(b)'s heightened pleading standard."

  Targum,2013 WL 6087400, at *6(quotations omitted).

                     /. RICO Enterprise

         A RICO enterprise is "any individual, partnership, corporation, association, or other legal

  entity, and any union or group of individuals associated in fact although not a legal entity." 18

  U.S.C. § 1961(4). The enterprise is distinct from the pattern of racketeering activity in which it

  engages, and must be proven as a separate element. See United States v. Turkette, 452 U.S. 576,

  583(1981). "Indeed, it is essential that the enterprise be distinct from the individuals comprising



                                                  10
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 11 of 18 PageID #: 371




   it; to establish liability, the plaintiff must allege an enterprise that is not simply the same 'person'

   referred to by a different name." Foster v. 2001 Real Estate, 2015 WL 7587360, at *3(S.D.N.Y.

   Nov. 24,2015)(internal quotations and citation omitted).

          The plaintiffs identify a single "association-in-fact" enterprise—^the so-called

  "Lowenthal-Herzog Enterprise"—consisting of"Lowenthal, Herzog,PW Insurance Agency

   Corp., Prosperity LM Inc., Hershy Greenfield, and others[.]"       (ECF No. 1-1 at^ 31) An

   association-in-fact enterprise is "a group of persons associated together for a common purpose of

  engaging in a course of conduct," which "is proved by evidence of an ongoing organization,

  formal or informal, and by evidence that the various associates function as a continuing unit."

   Turkette, 452 U.S. at 583. This kind of RICO enterprise "must have at least three structural

  features: a purpose, relationships among those associated with the enterprise, and longevity

  sufficient to permit these associates to pursue the enterprise's purpose." Boyle v. United States,

  556 U.S. 938,946(2009). Absent these structural requirements,"any two thieves in cahoots

   would constitute an association-in-fact." Foster, 2015 WL 7587360, at *4 (citation omitted).

          Plaintiffs alleging a RICO enterprise "must provide solid information regarding the

  hierarchy, organization, and activities ofthe alleged enterprise, from which the court could fairly

  conclude that its members functioned as a unit. Lack of proof ofsuch an independently existing

  separate enterprise dooms a RICO claim." Greenbergv. Blake, 2010 WL 2400064, at *4

  (E.D.N.Y. June 10, 2010)(quotations and ellipses omitted); see also City ofNew York v.

  Smokes-Spirits.com, Inc., 541 F.3d 425,447(2d Cir. 2008), rev'd in part on other pounds,

  Hemi Group, LLC v. City ofNew York, 559 U.S. 1 (2010)("In practice, the dual requirements of




    Ricky Lowenthal is not alleged to have been a member of the "enterprise," nor do the plaintiffs make
  any RICO claims against her.

                                                     11
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 12 of 18 PageID #: 372




  (1) distinctness and (2)the proof needed to demonstrate an association-in-fact, work in tandem

  to weed out claims dressed up as RICO violations but which are not in fact.")

          The plaintiffs have not alleged an enterprise that exists independent of the alleged

  racketeering activity, and there is no basis to infer that defendant Herzog, Leon Lowenthal and

  others formed "an ongoing organization, formal or informal, let alone a coherent entity separate

  and apart from the alleged fraudulent scheme." Moss v. BMO Harris Bank, N.A., 258 F. Supp.

  3d 289, 304(S.D.N.Y. 2017)(citation omitted).

          In Feinberg v. Katz, the plaintiffs alleged that a father and son, along with other

  individuals and corporations, formed a RICO enterprise to loot corporate assets. 2002 WL

   1751135(S.D.N.Y. 2002). The court found that the plaintiffs did not plead sufficient facts to

  establish an enterprise, because "nearly all ofthe allegations in the Amended Complaint

  regarding the misappropriation scheme details acts of looting by [the son], not by [the father]."

  Id. at *14. The father was alleged to have committed only one fraudulent act during the

  purported enterprise—^using "dummy invoices" to bill a private company for architectural work

  completed on his synagogue. Id. Apart from this allegation,"the only allegations against [the

  father were] conclusory, lumping him together with [the son] without supporting facts[.]" Id.

  The complaint also "faile[d] to set forth factual allegations that show that [the father] may have

  acted in concert with [the son] by direction or benefitting from" his acts. M at * 15.

          Here, as in Feinberg, the complaint "broadly avers" that Lowenthal and Herzog "jointly

  undertook" to perpetuate a Ponzi scheme, but "is devoid offacts suggesting" that Herzog "took

   part in or reaped the benefits of Lowenthal's actions. Id. As noted earlier, the bulk ofthe

  plaintiffs' allegations are against people and entities they are not suing, including Leon

  Lowenthal and Hershy Greenfield. Herzog is alleged to have "endorsed" checks drawn on



                                                   12
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 13 of 18 PageID #: 373




  assertedly underfunded bank accounts to serve as collateral in order to induce the plaintiffs to

  loan money to Lowenthal. As also noted above, calling it the "Lowenthal-Herzog Enterprise"

  does not cure the deficiency because the complaint does not establish that a "coherent entity"

   was actually formed. Greenberg, 2010 WL 2400064 at *6 ("Failure to distinguish the individual

  defendants from the alleged enterprise is fatal.")

          Even if there were a "coherent entity," the complaint does not establish that Herzog

  participated in the "operation or management" of the enterprise, a requirement to establish that a

  defendant was part of an association-in-fact. JSC Foreign Econ. Ass'n Technostroyexport v.

   Weiss, 2007 WL 1159637, at *8(S.D.N.Y. Apr. 18, 2007). "While each defendant need not

  have primary responsibility for the functioning ofthe enterprise, each must, at least, have some

  part in directing the affairs ofthe alleged unit." Aerowest GmbHv. Freitag,2016 WL 3636619,

  at *3(E.D.N.Y. June 28, 2016)(citing De Falco v. Bernas,244 F.3d 286,309(2d Cir. 2001)).

  Under this standard, a defendant may not be held liable merely for taking directions and

  performing tasks that are "necessary and helpful to the enterprise," or for providing "goods and

  services that ultimately benefit the enterprise." U.S. Fire Ins. Co. v. United Limousine Serv.,

  Inc., 303 F.Supp.2d 432,451-52(S.D.N.Y. 2004)(citations omitted). The plaintiffs do not

  allege that Herzog directed the alleged scheme or took any part in the management of the alleged

  enterprise. Moreover, and as noted above,the claims against Herzog are almost exclusively

  based on "information and belief," but the plaintiffs "fail[] to explain the 'information and belief

  upon which [these] allegations [are] founded." Malvar Egerique v. Chowaiki, 2020 WL

  1974228, at *13(S.D.N.Y. Apr. 24,2020)(citing Pilkington North Am., Inc. v. Mitsui Sumitomo

  Ins. Co. ofAm.,420 F. Supp. 3d 123, 142-43(S.D.N.Y. 2019)).




                                                  13
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 14 of 18 PageID #: 374




          The plaintiffs ascribe the fraudulent scheme and its attendant acts to the "Lowenthal-

   Herzog Enterprise," but give almost no information "regarding the hierarchy, organization, and

   activities of the alleged enterprise" to support the allegation that Herzog was a member and had

   operational responsibilities. Continental Fin. Co. v. Ledwith^ 2009 WL 1748875, at *5

  (S.D.N.Y. June 22, 2009)(citation omitted). While the complaint alleges that Lowenthal—^who

   is not a defendant—approached Dr. Gutterman (or the plaintiffs as a group)about the loans, the

   pleadings are "entirely silent as to the internal workings or organization ofthe alleged

  enterprise[.]" Greenberg,2010 WL 2400064, at *6. I cannot "fairly conclude that [the alleged

  enterprise's] members functioned as a unit," and therefore cannot assume that Herzog was part

  of an association whose common purpose was to engage in course of conduct. First Capital

  Asset Mgmt., Inc, v. Satinwood, Inc., 385 F.3d 159, 174-75 (2d Cir. 2004).

                     a. Pattern ofRacketeering Activity

          Aside from the failure to allege a cognizable enterprise theory, the plaintiffs have not

  adequately alleged a pattern of racketeering activity. To establish a "pattern" of racketeering

  activity, a plaintiff must plead:(I)at least two predicate acts;(2)that are related; and (3) amount

  to, or pose a threat of, continuing criminal activity. See Schlaifer Nance & Co. v. Estate of

   Warhol, 119 F.3d 91,97(2d Cir. 1997)(internal citation omitted); see also 18 U.S.C. § 1961(5).

          The plaintiffs allege that the "Lowenthal-Herzog Enterprise" committed wire fraud.

  (ECF No. 1-1 at ^ 126). "The essential elements of[wire fraud] are(1)a scheme to defraud[;]

  (2) money or property as the object ofthe scheme[;] and (3) use ofthe mails or wires to further

  the scheme." United States v. Weaver,860 F.3d 90,94(2d Cir. 2017)(citing United States v.

  Binday, 804 F.3d 558, 569(2d Cir. 2015)). As a fraud-based predicate, the plaintiffs' claims

  must satisfy the particularity requirements of Federal Rule of Civil Procedure 9(b). See



                                                   14
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 15 of 18 PageID #: 375




   Flexborrow LLC v. TD Auto Fin. LLC,2017 WL 2609605, at *10(E.D.N.Y. June 16, 2017)

  (citing Moore v. PaineWebber, Inc., 189 F.3d 165, 172-73(2d Cir. 1999); Fed. R. Civ. P. 9(b)

  ("In alleging fraud or mistake, a party must state with particularity the circumstances constituting

  fraud or mistake."). To comply with Rule 9(b)'s specificity requirements,"the complaint must:

  (1)specify the statements that the plaintiff[s] contends were fraudulent,(2) identify the speaker,

  (3)state where and when the statements were made, and (4)explain why the statements were

  fraudulent.'" Lerner v. Fleet Bank, N.A.,459 F.3d 273,290(2d Cir. 2006)(quoting Mills v.

  Polar Molecular Corp., 12 F.3d 1170, 1175 (2d Cir. 1993).

          Although the plaintiffs allege that the enterprise collectively transmitted "dozens of

  emails, text messages, and bank transfers over interstate wires, or wires routed interstate," they

   give detail about only one purportedly fraudulent email, which Hershy Greenfield sent on

   September 25,2017, containing login information related to a bank account. (ECF No. 1-1 at

  82, 126.) Pleading a single predicate act is not enough to establish that members ofthe

  enterprise engaged in a pattern of racketeering activity.'^ See Trautz v. Weisman, 809 F. Supp.

  239, 244(S.D.N.Y. 1992). Moreover, even assuming that the email was fraudulent, the plaintiffs

   have not established it constitutes federal wire fraud. "[I]t is well-established that purely

   intrastate communication is beyond the statute's reach and cannot serve as a predicate offense for

  a RICO violation. Targum,2013 WL 6087400, at *6(quotations omitted). Here, all ofthe




    The plaintiffs allege that Hershy Greenfield and Leon Lowenthal provided copies of documents to the
  plaintiffs "using electronic mail," including a false bank statement that Greenfield sent to Dr. Gutterman.
  (ECF No. 1-1 at ^ 80.) But they do not plead these claims with the requisite particularity because they
  have not specified a date on which the emails were sent. Mathon v. Feldstein, 303 F. Supp. 2d 317, 323
  (E.D.N.Y. 2004)("[A] claim of mail or wire fraud must specify the content, date and place of any alleged
  misrepresentation and the identity ofthe persons making them.)(citing Wexner v. First Manhattan Co.,
  902 F.2d 169, 172-73(2d Cir.1990). The same is true of alleged text messages and bank wires assertedly
  sent "between 2014 and 2018." (ECF No. 1-1 at^ 127). If the plaintiffs did, in fact, receive these
  messages, they should be able to provide the dates on which they were sent.

                                                      15
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 16 of 18 PageID #: 376




   parties are located in New York and the complaint does not allege that the communication was

   interstate. See also, DeFazio v. Wallis, 500 F. Supp. 2d 197,204(E.D.N.Y. 2007),

          Nor have the plaintiffs alleged a pattern of activity. To demonstrate a pattern, the

   plaintiffs must allege that the predicate acts have "continuity plus relationship which combines to

   produce a pattern." HJ. Inc. v. Nw. Bell Tel. Co.,492 U.S. 229,239(1989)(internal citation

  omitted). The "continuity requirement can be satisfied either by showing a 'closed-ended'

   pattern—^a series of related predicate acts extending over a substantial period oftime—or by

  demonstrating an 'open-ended' pattern of racketeering activity that poses a threat of continuing

  criminal conduct beyond the period during which the predicate acts were performed." Spool v.

   World Child Int'l Adoption Agency, 520 F.3d 178, 183(2d Cir. 2008)(quotations and citations

  omitted).

          Aside from the September 2017 Hershy Greenfield email, the complaint does not specify

  the time period over which the alleged wire fraud occurred. The Second Circuit has "never held

  a period of less than two years to constitute a 'substantial period of time.'" Spool, 520 F.3d 178

  at 184 (citation omitted). Pleading a single instance of alleged wire fraud in 2017 does not meet

  this threshold.


                    Hi. RICO Conspiracy

          "The dismissal of a RICO action because the substantive claims are deficient compels

  that related charges... of conspiracy to violate RICO also must fail." Gross v. Waywell,628 F.

  Supp. 2d 475,500(S.D.N.Y. 2009). Accordingly, because the plaintiffs have failed to state a




                                                   16
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 17 of 18 PageID #: 377




   claim for substantive RICO violations, their allegations of RICO conspiracy must also be

   dismissed.


          C. State Law Claims


          I decline to exercise jurisdiction over the plaintiffs' remaining state law claims.''*

  "Where a court dismisses all claims over which it has original jurisdiction, it may, in its

   discretion, decline to exercise supplemental jurisdiction over remaining claims." Wolfmger v.

   Consolidated Edison Co. ofNew York, Inc., No. 17-CV-1710, 2018 WL 3637964, at *12

  (E.D.N.Y. July 31, 2018)(citing 42 U.S.C. § 1367(c)(3)). In deciding whether to exercise

  supplemental jurisdiction, district courts should balance the values ofjudicial economy,

  convenience, fairness, and comity. See United Mine Workers ofAm. v. Gibbs, 383 U.S. 715, 726

  (1966)("Needless decisions of state law should be avoided both as a matter ofcomity and to

   promote justice between the parties, by procuring for them a surer-footed reading of applicable

  law."); Kolari v. New York-Presbyterian Hosp.,455 F.3d 118, 123(2d Cir. 2006)("[Fjederal

   policy concerns may argue in favor of exercising supplemental jurisdiction even after all

  original-jurisdiction claims have been dismissed."); see also Klein & Co. Futures. Inc. v. Bd. of

   Trade,464 F.3d 255, 262(2d Cir. 2006)("[Wjhere, as here, the federal claims are eliminated in

  the early stages of litigation, courts should generally decline to exercise pendent jurisdiction over

  remaining state law claims.").




    The plaintiffs bring only state law claims against defendant Ricky Lowenthal, based on a series oftext
  messages between her and Batsheva Markowitz. Should the plaintiffs include these claims in an amended
  complaint, they are reminded that even the more lenient Rule 8 pleading standard requires them to state a
  claim that is "plausible on its face" and not based on an allegation showing a "mere possibility of
  misconduct." Ashcroft v. Iqbal, 556 U.S. 662,679(2009); Eng v. City ofNew York, 715 F. App'x 49,52
  (2d Cir. 2017)("[State-law] claims, brought in federal court, are subject to the federal pleading standard,
  and not the relaxed pleading standards of New York state courts.")

                                                      17
Case 1:20-cv-01081-AMD-LB Document 31 Filed 11/16/20 Page 18 of 18 PageID #: 378




                                          CONCLUSION


           Accordingly, the defendants' motions to dismiss are granted. The plaintiffs are granted

  leave to amend. If the plaintiffs choose to file an amended complaint, they must do so within

  thirty days.



  SO ORDERED.



                                                           s/Ann M. Donnelly
                                                      ANN M.DONNELLY
                                                      United States District Judge
  Dated: Brooklyn, New York
         November 16, 2020




                                                 18
